As Filed with the Securities and Exchange Commission on July 31, 2007 Post-Effective Amendment to Registration Statements on FormS-3 (Registration Nos. 333-08533, 333-38765, 333-75053, 333-63020, 333-72448, 333-74536) SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment To Form S-3 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 ARMOR HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 52-3392443 (I.R.S. Employer Identification No.) 13386 International Parkway Jacksonville, Florida 32218 (Address of Principal Executive Offices) Walter P. Havenstein Principal Executive Officer and Director Armor Holdings, Inc. 13386 International Parkway Jacksonville, Florida 32218 (904)741-5400 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Sheila C. Cheston Senior Vice President, General Counsel and Secretary BAE Systems, Inc. 1601 Research Boulevard Rockville, Maryland 20850 (301) 838-6000 2 Deregistration of Securities Pursuant to Rule 478(a)(4) under the Securities Act of 1933, as amended, Armor Holdings, Inc. (the “Company”) hereby withdraws from registration under this Post-Effective Amendment any and all shares of Common Stock, par value $0.01 per share, of the Company (“Common Stock”) originally registered under the Registration Statements on Form S-3 (File Nos. 333-08533, 333-38765, 333-75053, 333-63020, 333-72448, 333-74536) which have not been issued.Following the merger of the Company with Jaguar Acquisition Sub Inc., a wholly owned subsidiary of BAE Systems, Inc., such shares will not be issued or sold. 3 Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, Armor Holdings, Inc. certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-3 and has duly caused this Post-Effective Amendment to its Registration Statements on FormS-3 (File Nos. 333-08533, 333-38765, 333-75053, 333-63020, 333-72448, 333-74536) to be signed on its behalf by the undersigned, thereunto duly authorized, in Rockville, Maryland, on the 31st day of July, 2007. ARMOR HOLDINGS, INC. By: /s/ Walter P. Havenstein Name:Walter P. Havenstein Title: Principal Executive Officer and Director Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No.1 to the Registration Statement on FormS-3 (File Nos.333-08533, 333-38765, 333-75053, 333-63020, 333-72448, 333-74536) has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Walter P. Havenstein Principal Executive Officer and Director July 31, 2007 Name: Walter P. Havenstein /s/ Robert T. Murphy Principal Financial Officer July 31, 2007 Name: Robert T. Murphy /s/ Gary C. Slack Principal Accounting Officer July 31, 2007 Name: Gary C. Slack /s/ Sheila C. Cheston Director July 31, 2007 Name: Sheila C. Cheston
